Citation Nr: 0431875	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  02-07 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
sacroiliac strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from July 1944 to October 
1945.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.

Service connection is also in effect for gunshot wound scar 
of the left posterior-axillary fold, rated as noncompensably 
disabling.  

The rating assigned for the veteran's service-connected 
sacroiliac strain has been at noncompensably disabling since 
1963.

Service connection has been denied on several occasions by 
the RO [and/or the Board] for a number of disorders including 
degenerative joint disease involving the spine, and injuries 
involving the left femur, right acromioclavicular joint, left 
ankle and right leg.  These issues are not part of the 
current appeal.

The veteran reopened his claim for compensation for 
sacroiliac strain in a VA Form 21-4138 dated in January 1999.  

After the RO continued to deny compensation for the 
sacroiliac strain disability, the veteran provided testimony 
at a hearing before a Hearing Officer at the RO in January 
2003; a transcript is of record.

In January 2003, the veteran indicated his intention to file 
claims for service connection for a number of other 
disorders.  However, he did not pursue those claims, and the 
only remaining appellate issue is as shown on the front 
cover.

The Board remanded the case in March 2004 for a Travel Board 
hearing as requested by the veteran.  A Travel Board hearing 
was scheduled for August 2004; the veteran postponed the 
hearing in writing, stating that he would be out of town, and 
asked that a hearing be rescheduled for a date after his 
return in October. 

Another hearing before a Veterans Law Judge was scheduled via 
videoconferencing for November 2004, of which the veteran was 
notified both in writing and through a telephone call, made 
to his home in September 2004, as a reminder, a message was 
left at that number.  The veteran again failed to report for 
the hearing in November 2004, and the case has been forwarded 
to the Board on the evidence of record.  

His representative has made an informal written presentation 
on his behalf in November 2004.


FINDINGS OF FACT

1.  Adequate evidence is now of record for an equitable 
resolution of the pending appellate issue.

2.  The veteran exhibits no residuals of sacroiliac strain.



CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
sacroiliac strain are not met.  38 U.S.C.A. §§ 1155, 5103, 
5107 (West 1991 & Supp. 2003); 38 C.F.R. §§ 3.321, 4.31, 4.7, 
4.71, Code 5294 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Considerations

Numerous regulatory changes have been made during the course 
of the current appeal.  The veteran and those acting on his 
behalf have been apprised thereof throughout, and in 
testimony and other communications, they have indicated an 
understanding of what is required and who is responsible for 
obtaining what evidence.  With regard to the appellate issue, 
the Board finds that adequate safeguards have been 
implemented as to protect the veteran's due process rights 
and that to proceed with a decision in this issue at the 
present time does not, in any way, work to prejudice the 
veteran or his entitlements.

Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  The evaluation of the same 
disability under various diagnoses is to be avoided.  38 
C.F.R. § 4.14.

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3; see also 38 U.S.C. § 5107(b).

When the requirements for a compensable rating of a 
diagnostic code are not shown, a 0 percent rating is 
assigned. 38 C.F.R. § 4.31.

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  A 
layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); and Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993);

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, op. cit.  The Federal 
Circuit has also held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The regulations used to evaluate diseases and injuries of the 
spine have changed twice since the veteran's claim was filed.  
These changes became effective on September 23, 2002, and on 
September 26, 2003.  See 38 C.F.R. § 4.71a (Diagnostic Codes 
5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 5294, 
5295) (2002); 67 Fed. Reg. 54345 (Aug. 22, 2002) (codified at 
38 C.F.R. § 4.71a (Diagnostic Code 5293) (2003); 68 Fed. Reg. 
51454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a 
(Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 
5242, 5243)). 

Disability of the sacroiliac joint is rated by comparison to 
the rating for a lumbosacral spine condition.   

Under the old rating criteria disability of the sacroiliac 
injury and weakness was rated on the basis of lumbosacral 
strain.  Diagnostic Code 5294.  A 20 percent evaluation was 
provided for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position.  The next higher evaluation, 40 percent, 
was also the highest available evaluation under the criteria 
for rating lumbosacral strain.  A 40 percent evaluation 
required listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo- arthritic changes, or narrowing or irregularity of 
joint space or some of these symptoms with abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

In evaluating disability under the old rating criteria, the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 pertaining to 
functional factors, were for application.

An evaluation of the level of disability present must include 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain, incoordination, weakness, 
or fatigability on the functional abilities.  38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59 (2003); DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The "functional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592-3 (1993). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  The nature of various things to be taken 
into consideration are found in the pertinent regulations 
under 38 C.F.R. § 4.45.

The new rating criteria are intended to take into account 
functional limitation due to pain and other factors. 68 Fed. 
Reg. 51,455.

The new rating criteria effective September 26, 2003, provide 
for rating sacroiliac injury and weakness under criteria 
contained in the General Rating Formula for Diseases and 
Injuries of the Spine.  68 Fed. Reg. 51, 454-58 (Aug. 27, 
2003) (to be codified at 38 C.F.R. § 4.71a).

Under the new formula a 20 percent evaluation is assigned for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Higher 
evaluations are available for limitations of forward flexion 
of the thoracolumbar spine limited to 30 degrees or less; or 
favorable or unfavorable ankylosis of the entire 
thoracolumbar spine.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background and Analysis

Prior evaluative reports and clinical findings are in the 
file for comparative purposes.  

As noted in a VA examination undertaken by a special board of 
three orthopedic specialists in 1963, the veteran has 
experienced a number of post-service occupational or other 
(including auto) accidental injuries involving his back and 
extremities.  On review of his clinical history, it was noted 
that other than the initial complaints of sacroiliac pain 
during the 1940's in World War II service, he had not had any 
documented evidence of symptoms of such a disorder.  
Specifically, he had not shown degenerative changes until the 
1960's, two decades after service, and it was felt that those 
involving his back were probably the result of an auto 
accident in the 1950's.  The orthopedic specialists concluded 
that he had no residuals of sacroiliac strain and that any 
current symptoms were related to entirely different 
etiologies, not of service origin.

On VA examination  in May 1999, the veteran provided 
information as to his various current complaints.  X-rays 
confirmed the presence of multi-level degeneration involving 
discs but not the sacroiliac.  The examiner specifically 
opined that his left sacroiliac strain was by history only, 
and that the degenerative disc disease involving the lumbar 
spine was not related to any sacroiliac strain of service 
origin.

On VA examination in August 2001, the veteran again provided 
comments concerning current complaints including left 
radiculopathy.  The examiner noted the current findings and 
prior history and opined that the left lumbar radiculopathy 
was due to his degenerative disc disease of the lumbar spine 
rather than sacroiliac strain of service origin.

Subsequent VA clinical records show complaints of various 
back and radicular problems but no evidence of sacroiliac 
strain.  

The Board has reviewed all of the evidence of record, 
including the veteran's comments.  It is clear that he is 
firmly convinced that all of his back symptoms are due to his 
service-connected sacroiliac strain.  In this matter, 
however, it should be pointed out that he is not trained in 
medicine so as to be able to provide a credible opinion in 
that regard.  

In fact, none of his current, and many of his long-standing 
problems are not shown by the competent evidence of record to 
be related to the initial service-connected sacroiliac 
strain.  He asked that VA obtain service records to sustain 
his allegations with regard to the initial injury.  The Board 
would note that all of these records already appear to be in 
the file, and none support his allegations with regard to 
additional low back problems other than the minimally 
disabling sacroiliac strain which resolved well before the 
late 1940's and early 1950's when he had the first of a 
number of intercurrent and well documented injuries.

The veteran has asked that medical experts review his file to 
gain support for his allegations.  In this regard, there are 
numerous medical expert opinions in the file, starting in the 
early 1960's, and on numerous occasions since then including 
in 1999 and 2001, all of which specifically decline to 
support his argument that his current problems including left 
radiculopathy are in any way related to his sacroiliac strain 
of service origin.

Absent any clinical findings of residuals of sacroiliac 
strain, a noncompensable rating is not warranted regardless 
of what Code is used, or whether it is new or old version of 
any regulations.  A doubt is not raised in that regard, and 
the evidence in the record does not show that the criteria 
for a rating in excess of zero percent for such disabilities 
are now met.  

The Board has also considered the provisions of 38 C.F.R. § 
4.7, which provide for assignment of the next higher 
evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluations.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  

However, the preponderance of the medical evidence supports a 
finding that disabilities associated with the veteran's 
service-connected disorder do not more closely approximate 
the criteria for the next higher rating.  And pursuant to 38 
C.F.R. § 4.31, when the requirements for a compensable rating 
of a diagnostic code are not shown, as in this case, a 
noncompensable rating is assigned.  

As noted above, in essence, he does not now have, and has not 
had for decades, any objectively identifiable chronic 
residual disability as a result of his service-connected 
sacroiliac strain.  

While he has complaints relating to arthritic and other 
problems involving the back and legs, none of these are 
service-connected, and in fact, service connection has been 
denied for most of these on more than one occasion, copies of 
which explanatory decisions by the RO and the Board he has 
been provided in due course.  


Further Considerations

Finally, review of the record reveals that the RO has not 
expressly considered referral of this case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2003).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board finds that the evidence does not show 
that this case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 


ORDER

An increased (compensable) evaluation for sacroiliac strain 
is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



